Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
Park 10,532,546 is the closest prior art. Park’s formula 5 corresponds to applicant’s chemical formula 3.  Park’s formula 7 corresponds to applicant’s chemical formula 2. Park’s formula 9 corresponds to applicant’s chemical formula 1. However, Park considers formula 5 and 7 to be alternatives to one another (eg col 4 line 27’s “any one of formulas 3 to 7”). Park cannot meet applicant’s mole ratios of chemical formula 2 and 3. Note that Park’s formula 1 cannot meet applicant’s chemical formula 2 as applicant only permits H, halogen and hydrocarbyl substitution on the ring. Park requires an oxygen containing “X” on his formula 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        3/21/22